DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 17, 22, 32, 33, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 15 December 2020.
Applicant's election with traverse of Species 1 in the reply filed on 15 December 2020 is acknowledged.  The traversal is on the ground(s) that there is not a search burden.  This is not found persuasive because as detailed in the species restriction of 8 October 2020 there is a search burden as the species detailed have separate features not found in the other species which require different search strategies.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 21 is objected to because of the following informalities:  "fane" line 9 seems to be a typo.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-12, 14-16, 18-20, 23-25, 27-30, 32, 34-36, 40, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Böhnensieker (US 4,118,191).
With regards to Claims 1-4, 6-12, 14, 18, 20, 23-25, 27-30, 34, 36, 40, and 41 Böhnensieker teaches:
A container, part 22, a radiation-transmissible media situated in said container, parts 3 and 4, and a radiation source, part 6. The radiation-transmissible media, parts 3 and 4, provide a labyrinthine flow path which captures and allows the radiation source to disinfect the fluid stream as described by applicant and detailed by Böhnensieker where referenced. (See Böhnensieker Figures 1-4 and Col. 5 lines 17-44)
The plurality of radiation-transmissible media, parts 3 and 4, comprises quartz media. (See Böhnensieker Col. 1 lines 62-68 and Fig. 1)
The plurality of quartz media, parts 3 and 4, comprise generally the same predetermined rectangular shape or polygonal shape and same size. (See Böhnensieker Col. 4 lines 31-37, 62-68 and Figure 1)
Said predetermined shape is a solid shape as seen in Figure 1.
Said radiation source UV emitter, part 6, is an ultraviolet radiation source.
The quartz media, parts 3 and 4, are selected appropriately to the application.
The radiation-transmissible media is adapted to slow a velocity of the fluid stream.  (See Böhnensieker Col. 5 lines 17-44)
The container, part 22, is a one-piece construction that houses both the radiation transmissible media, parts 3 and 4, and the radiation source, part 6, As seen in Figures 1-4.
The container, part 22, is adapted to receive the radiation-transmissible media, parts 3 and 4, with supports, parts 9 and 10, and a second member, part 8, supports the radiation source, part 6. (See Böhnensieker Figure 2)
Radiation source, part 6, is located upstream of the radiation-transmissible media, part 3, and downstream of the radiation-transmissible media, part 4. (See Böhnensieker Figure 2)
Quartz is substantially transparent to light. (See Böhnensieker Col. 1 lines 62-68)
A container, part 22, a radiation-transmissible media situated in said container, parts 3 and 4, and a radiation source, part 6. The radiation-transmissible media, parts 3 and 4, provide a labyrinthine flow path which captures and allows the radiation source to disinfect the fluid stream as described by applicant and detailed by Böhnensieker where referenced. (See Böhnensieker Figures 1-4 and Col. 5 lines 17-44)
With regards to Claims 5, 19, and 35:
One layer, can be of zig-zag shape, part 4, and the other layer, part 3, can be flat. Thus comprising quartz media of different predetermined shapes and different dimensions.  (Böhnensieker Col. 4 lines 53-55)
With regards to Claims 15, 16, and 32:
The container is generally planar and lies in a first imaginary plane and the radiation source comprising a plurality of ultraviolet lamps, part 6, are arrayed in a linear patter in a second imaginary plane adjacent to and above said container. As seen in annotated Figure 1 below.

    PNG
    media_image1.png
    464
    1137
    media_image1.png
    Greyscale

A blower, part 21. 
(See Böhnensieker Figure 3)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Böhnensieker (US 4,118,191) as applied in the rejection of Claim 1 above and further in view of Nelsen et al. (US 2005/0000365) as evidenced by ICNS4 NPL detailing the fluorescent properties of Titanium Dioxide.
With regards to Claim 13 and 31:
Böhnensieker teaches all of the limitations of Claim 1 as detailed above.
Böhnensieker does not teach that the quartz media, parts 3 and 4, are coated or doped with a fluorescent material. 
Nelsen teaches coating a filter material with titanium dioxide. (See Nelsen Paragraph 48)
ICNS4 gives evidence that titanium dioxide is a fluorescent material. (See Abstract)
Böhnensieker discloses the claimed invention except for coating the filter material or quartz media with a fluorescent material such as titanium dioxide. Nelsen teaches that it is known to coat filter material with titanium dioxide which is used as a photocatalyst for increasing the kill rate of UV light. It would have been obvious to one having ordinary skill in the art at the time the invention was made to coat the quartz media of  Böhnensieker as taught by Nelsen, since Nelsen states at Paragraph 48 that such a modification would reduce odors and remove any volatile organic compounds.
Claims 21, 26, 37, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Böhnensieker (US 4,118,191) as applied in the rejection of Claim 1 above and further in view of Owesen (US 5,891,399).
With regards to Claims 21, 37, and 38:
Böhnensieker teaches:
All of the limitations of Claim 1 as detailed above.
The container is generally planar and lies in a first imaginary plane and the radiation source comprising a plurality of ultraviolet lamps, part 6, are arrayed in a linear patter in a second imaginary plane adjacent to and above said container. As seen in annotated Figure 1 below.
The radiation-transmissible media, parts 3 and 4, provide a labyrinthine flow path which captures and allows the radiation source to disinfect the fluid stream as described by applicant and detailed by Böhnensieker where referenced.
(See Böhnensieker Figures 1-4 and Col. 5 lines 17-44)

    PNG
    media_image1.png
    464
    1137
    media_image1.png
    Greyscale

A blower, part 21. 
(See Böhnensieker Figure 3)
Böhnensieker does not teach:
That the system is mobile.
Böhnensieker discloses the claimed invention except for Böhnensieker does not teach that the system is mobile. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the system mobile, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).
Owesen teaches:
A mobile room air cleaner which utilizes a UV cleaned filter. 
(See Owesen Figure 1)
A high volume fan, part 16.
A controller, part 51.
Böhnensieker discloses the claimed invention except for the system is not mobile. Owesen teaches that it is known to have a mobile system with a UV cleaned filter like the system of Böhnensieker. It would have been obvious to one having ordinary skill in the art at the time the 
With regards to Claim 26:
Böhnensieker in view of Owesen teaches all of the limitations of Claim 21 as detailed above.
Böhnensieker does not teach a mobile housing.
Owesen teaches a mobile housing with a locator frame, part 12.
(See Owesen Col. 5 lines 12-65)
Böhnensieker discloses the claimed invention except for the system is not mobile. Owesen teaches that it is known to have a mobile system with a UV cleaned filter, part 31, similar to the filter system, part 22, of Böhnensieker. It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the filter system, part 22, of Böhnensieker in the housing, part 11, of Owesen, since Owesen states at column 1 lines 54-63 that such a modification would allow the filter to be placed in a room in the manner of an article of furniture.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.



BRIT E. ANBACHT
Examiner
Art Unit 1776



/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                      
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776